F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                 MAY 15 2003
                                 TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                       Clerk

JERRY WAYNE SMITH; CHARLES
MELVIN TORRENCE,

      Plaintiffs - Appellants,

v.                                          Nos. 02-3255 and 02-3265
                                           (D.C. No. 01-CV-3472-GTV)
CHARLES E. SIMMONS, Secretary,                       (D. Kan.)
Kansas Department of Corrections;
CARL CUSHINGBERRY, Kansas
Parole Board; LARRY WOODWARD,
Kansas Parole Board; BEN
BURGESS, Kansas Parole Board;
COLENE SEIDEL, Kansas Parole
Board; MARILYN SCAFE, Chairman
of Kansas Parole Board; JOHN
LAMB, Regional Director, Parole
Field Office (Northern Region); PAT
BERRY, Regional Director, Parole
Field Office (Eastern Region); KENT
SISSON, Regional Director, Parole
Field Office (Southern District);
MIKE LENTZ, Parole Officer,
Wichita Field Office; JOHN DOES,
Parole Officers for Wichita, Shawnee,
and Kansas City, Kansas; JANE
DOES, Parole Officers for Wichita,
Shawnee, and Kansas City, Kansas,
LORI ADAMS, Administrator, Kansas
City Parole Division; BILL GRAVES,
Governor for the State of Kansas;
KANSAS LEGISLATURE, and other
John and Jane Does in their official
and/or individual capacities,

      Defendants - Appellees.
                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges. **


      Plaintiffs-Appellants Charles Melvin Torrence and Jerry Wayne Smith,

state prisoners 1 appearing pro se, filed a civil rights action under 42 U.S.C.

§ 1983 against the Secretary of the Kansas Department of Corrections, the

Governor of the State of Kansas, the Kansas State Legislature, individual

members of the Kansas Parole Board, several regional directors of various field

parole offices, and various other named and unnamed parole and probation

officials. The complaint, which sought class certification, money damages, and

declaratory and injunctive relief, alleged violations of no less than six

constitutional provisions, nineteen federal statutes, one rule of criminal procedure

and various provisions of Kansas law. The essence of the complaint is that



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
      1
           Mr. Smith was released from state custody after initiating this appeal.

                                          -2-
various statutes enacted by the Kansas State Legislature (“the Legislature”) are

unconstitutional and result in racial discrimination, and that procedures employed

by the State’s parole and probation officials violate various federal constitutional

and statutory guarantees. The district court dismissed the complaint for failure to

state a claim on which relief may be granted under 28 U.S.C. § 1915

(e)(2)(B)(ii). 2 Plaintiffs thereafter brought separate appeals challenging the

district court’s dismissal. Our jurisdiction arises under 28 U.S.C. § 1291, and we

affirm.

      Although the complaint sets forth nine claims for relief, each claim

essentially derives from three main arguments. Plaintiffs’ first argument concerns

the limited retroactivity provision of the Kansas Sentencing Guidelines Act, Kan.

Stat. Ann. 21-4724(b)(1) (2002), (“KSGA”) which provides that certain non-


      2
         The district court also dismissed Mr. Smith from the action without
prejudice for failing to file the initial partial filing fee assessed by the court
pursuant to 28 U.S.C. § 1915 (b)(1). However, in his objections to the initial
assessment of this fee, as well as his request to proceed in forma pauperis (“IFP”)
on appeal, Mr. Smith attached certified documentation from the Kansas
Department of Corrections demonstrating that he had no funds available in his
inmate bank account with which to pay the fees. R. Doc. 8 at Attachments 1-5, R.
Doc. 17 at 4. Because § 1915 (b)(4) provides that “[i]n no event shall a prisoner
be prohibited from bringing a civil action or appealing a civil or criminal
judgment for the reason that the prisoner has no assets and no means by which to
pay the initial partial filing fee,” and because the record reveals that Mr. Torrence
paid both his own and Mr. Smith’s fee, the district court should not have
dismissed Mr. Smith from the action for failing to pay the initial partial filing fee.
We therefore reach the merits of Mr. Smith’s claims that the district court erred in
dismissing the action for failure to state a claim on which relief may be granted.

                                         -3-
serious offenders sentenced before the effective date of the act are entitled to

have their sentences modified under the KSGA. Plaintiffs, who are not eligible

for sentence modification due to the severity of their offenses, argue that because

they are African-American, and because the impetus for enacting the KSGA was a

legislative determination that “racial and geographical bias” permeated the pre-

existing indeterminate sentencing scheme, R. Doc. 1, Complaint at ¶¶ 13, 14, the

Legislature’s failure to apply the KSGA to them necessarily amounted to racial

discrimination. Second, Plaintiffs argue that the 30-day limitations period for

bringing a state habeas corpus petition contained in Kan. Stat. Ann. 60-1501

(2002) is unconstitutional because 30 days is inadequate to permit preparation of

a petition, and because the statute constitutes a bill of attainder, suspends the writ

of habeas corpus, denies Plaintiffs their right of access to the courts, and violates

the “open courts” principle under Kansas law. R. Doc. 1, Complaint at ¶ 49.

Finally, Plaintiffs challenge the procedures and methods employed by various

parole and probation officials to grant and revoke parole and probation. Plaintiffs

contend that their constitutional rights were violated when their parole was

revoked and later denied because officials were instructed to make “special

efforts” to reincarcerate individuals on parole or probation so as to reach inmate

population projections that would make additional federal funds available to the

Kansas Department of Corrections. Id. at ¶¶ 51-58.


                                          -4-
      On appeal, Mr. Torrence and Mr. Smith both argue that their claims have

legal merit and sufficient factual support, and that the district court therefore

erred in dismissing their action under § 1915 (e)(2)(B)(ii). Aplt. Br. at 9, 10-11,

14-15 (Smith); Aplt. Br. at 4, 5-6 (Torrence). Likewise, both Plaintiffs argue that

the district court erred by failing to specifically address each of the individual

claims set forth in their complaint, Aplt. Br. at 18-19 (Smith); Aplt. Br. at 7-8, 11

(Torrence). In addition, Mr. Smith argues that the district court erred by

dismissing the suit without first requiring Defendants to file a responsive

pleading, Aplt. Br. at 11-12 (Smith), and that even if his allegations regarding the

constitutionality of the 30-day limitations period were insufficient, he should have

nonetheless been granted an opportunity to amend his complaint before the

district court dismissed it. Id. at 16.

      We review de novo a dismissal for failure to state a claim pursuant to 28

U.S.C. § 1915 (e)(2)(B)(ii). Perkins v. Kansas Dep’t. of Corrections, 165 F.3d

803, 806 (10th Cir. 1999). Upon carefully reviewing Plaintiffs’ complaint, briefs,

and the record on appeal, we conclude that the district court did not err in

dismissing Plaintiffs’ action. Even though the district court did not specifically

address each of the Plaintiffs’ claims listed in the complaint, we are satisfied that

the district court’s analysis of the constitutionality of the limited retroactivity

provision of the KSGA, the constitutionality of the 30-day limitations period, and


                                          -5-
the conduct of various parole and probation officials was sufficient to dispose of

all of Plaintiffs’ claims.

       In regard to the constitutionality of the retroactivity provision of the

KSGA, we agree with the district court that rational basis review applies to this

claim and that the Legislature’s decision not to extend the KSGA to all offenders

convicted prior to its enactment passes constitutional muster under that standard.

Plaintiffs’ claims regarding the revocation and denial of their parole and

probation are similarly without merit. Other than a conclusory allegation that

their parole was revoked based on “trumped-up” and “petty” charges, R. Doc.,

Complaint at ¶ 57, Plaintiffs do not claim that their parole revocations were made

in the absence of a parole violation sufficient to merit revocation or otherwise

based on some impermissible factor such as race, but only that the motivation

behind the revocations was to increase the inmate population level in Kansas. Id.

at ¶ 51. Such an allegation is simply insufficient to state a claim under § 1915

(e)(2)(B)(ii). See Northington v. Jackson, 973 F.2d 1518, 1521 (10th Cir. 1992)

(holding that despite the rule of liberal construction of pro se complaints, a court

“should dismiss claims which are supported only by vague and conclusory

allegations.”).

       Furthermore, we agree with the district court that Plaintiffs’ challenge to

the 30-day limitations period fails for the reasons announced by the Kansas


                                          -6-
Supreme Court in Battrick v. State, 985 P.2d 707 (Kan. 1999). Additionally, we

note that the federal Constitution does not require states to provide a means of

post-conviction relief from a state conviction. Pennsylvania v. Finley, 481 U.S.

551, 557 (1987). Consequently, it cannot be said that the limitations period at

issue here is unconstitutional because it is too short or because it violates the

suspension clause of the federal Constitution. Cf. Williams-Bey v. Trickey, 894

F.2d 314, 317 (8th Cir. 1990) (holding that “[b]ecause there is no federal

constitutional requirement that states provide a means of post-conviction review .

. . an infirmity in a state post -conviction proceeding does not raise a

constitutional issue cognizable in a federal habeas petition.”).

      We also reject Mr. Smith’s allegation that the district court erred in

dismissing his complaint before requiring Defendants to file a responsive

pleading or giving him an opportunity to amend his complaint. First, the district

court did not err by dismissing Plaintiffs’ claim before the service of Defendants’

answer because § 1915 (e)(2) specifically provides that the district court “shall

dismiss” a complaint filed by a prisoner proceeding IFP, “at any time” if the court

determines that the action fails to state a claim on which relief may be granted.

Moreover, the district court did not err in failing to afford Mr. Smith an

opportunity to amend his claim regarding the constitutionality of the 30-day

limitations period because amendment could not have rendered this claim


                                          -7-
meritorious. See Perkins, 165 F.3d at 806 (holding that a district court need not

permit an opportunity to amend “where it is obvious that the plaintiff cannot

prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend.”).

      Accordingly, we AFFIRM the dismissal of Plaintiffs’ complaint for failure

to state a claim on which relief may be granted for substantially the same reasons

given by the district court, and GRANT Mr. Smith’s motion to proceed IFP on

appeal. Plaintiffs are reminded that they remain obligated to make partial

payments until the entire filing and appellate fees have been paid.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -8-